DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. The arguments are directed to the lack of anticipation by Tanaka in view of the amendment. The deficiency resultant from amendment has been obviated by the newly cited Chen reference. The arguments are therefore moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-43 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0232046 A1) in view of Chen (US 2015/0159098 A1).
Regarding claims 36, 41, and 42, Tanaka discloses an apparatus comprising: a pressure vessel 101 having an outer shell wall 111 separating an interior from the exterior of the vessel (paragraph 71); a reactor 102 positioned within the interior of the vessel 101, the reactor capable of gasifying reactants with supercritical water (paragraph 85); a supply path 114 routed through the wall 111 and to the reactor 102 capable of providing reactants (paragraph 220); an output path 124,105 routed from the reactor 102 through the wall 111 capable of outputting product (paragraph 228); and heat exchangers 104,115,116 located within an interior of the vessel 101 capable of transferring heat from product to reactant (paragraph 224). The apparatus of Tanaka is capable of controlling temperature separately from pressure by having the same arrangement as claimed. Tanaka fails to disclose an inlet to supply a buffer gas. Chen—in an invention for an upright gasifier with pressure shell—discloses an inlet 74 routed 46 of its pressure shell to supply an inert (buffer) gas to an outer passageway 70 of the pressure vessel that is not in fluid communication reactor or its products (paragraph 30) so as to maintain a pressure differential between the inert gas and the reactor syngas, facilitate cooling of the syngas, and mitigate the effects of corrosion (paragraph 19). It would have been obvious to one having ordinary skill in the art at the time of invention to add an inlet and passageway to the shell of Tanaka for introducing inert gas into the shell passageway for providing insulation to the shell while eliminating syngas loss into the insulation as suggested by Chen.
Regarding claim 37, Tanaka discloses insulation positioned within the vessel (paragraph 236).
Regarding claim 38, Tanaka discloses supply pumps capable of operating at the claimed pressures (paragraph 276).
Regarding claim 39, Chen discloses injecting the buffer gas such that there is a pressurized (paragraph 35).
Regarding claim 40, Tanaka discloses an inlet 103 routed through the wall capable of providing gas (paragraph 211).
Regarding claim 43, Tanaka discloses that the reactor is commercially sized and can product syngas (paragraph 129).
Regarding claims 36, 41, and 42, Tanaka discloses an apparatus comprising: a pressure vessel 101 having an outer shell wall 111 separating an interior from the exterior of the vessel (paragraph 71); a reactor 102 positioned within the interior of the vessel 101, the reactor capable of gasifying reactants with supercritical water (paragraph 85); a supply path 114 routed through the wall 111 and to the reactor 102 124,105 routed from the reactor 102 through the wall 111 capable of outputting product (paragraph 228); and heat exchangers 104,115,116 located within an interior of the vessel 101 capable of transferring heat from product to reactant (paragraph 224).
Regarding claim 56, Tanaka discloses an apparatus comprising: a pressure vessel 101 having an outer shell wall 111 separating an interior from the exterior of the vessel (paragraph 71); a reactor 102 positioned within the interior of the vessel 101, the reactor capable of gasifying reactants with supercritical water (paragraph 85); a supply path 114 routed through the wall 111 and to the reactor 102 capable of providing reactants (paragraph 220); an output path 124,105 routed from the reactor 102 through the wall 111 capable of outputting product (paragraph 228); and heat exchangers 104,115,116 located within an interior of the vessel 101 capable of transferring heat from product to reactant (paragraph 224). Tanaka fails to disclose an inlet to supply a buffer gas. Chen—in an invention for an upright gasifier with pressure shell—discloses an inlet 74 routed through the wall 46 of its pressure shell to supply an inert (buffer) gas to an outer passageway 70
Regarding claim 57, Tanaka discloses insulation positioned within the vessel (paragraph 236).
Regarding claim 58, Chen discloses injecting the buffer gas such that there is a pressurized (paragraph 35).
Regarding claim 59, Tanaka discloses an inlet 103 routed through the wall capable of providing gas (paragraph 211).

Claims 44 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Chen as applied to claims 36 and 56 above, respectively, and further in view of Diebold (US 2007/0006528 A1).
Tanaka does not disclose a moveable flange. Diebold—in an invention for a gasifier with heat exchangers—discloses the use of a removable flange that allows for access to the heat exchanger without disassembly (paragraph 85). It would have been obvious to one having ordinary skill in the art at the time of invention to add a removable flange to the apparatus of Tanaka to allow for access to the heat exchangers without having to disassemble the apparatus as suggested by Diebold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725